DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/30/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feins (US Pat.: 3897365) and in view of Radlowski (US Pub.: 2009/0298677).
Feins describes a hydrotreating catalyst (title) whose composition is at least 50 wt % alumina and up to 50 wt percent silica (col. 3, lines 36-38) and 5-15% molybdenum (col. 3, lines 34-35).  More specifically, Feins explains that the alumina ranges from 50-100 wt % (col. 5, lines 20-21) and the silica amount ranges from 0-50 wt % (col. 5, line 21).  

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
Feins describes adding phosphoric acid and then further processing the catalyst, but Feins does not state that phosphate is in the form of P2O5.
Radlowski describes a hydroprocessing catalyst (title) made out of a silica-alumina carrier (para. 38).  Phosphorus is a known stabilizer for metals in a carrier (para. 9).  Additionally, the catalyst can further be modified with metals, such as molybdenum (para. 20).  As to the reason for use, Radlowski explains that employing phosphorus stabilizes modifying metals, such as molybdenum in the catalyst and may lead to improved hydrodesulfurization activity (para. 9).  As a result, Radlowski teaches that phosphorus can be added to the carrier by impregnation (para. 14, 29).  
As to the type of phosphorus used, Radlowski explains that a number of different phosphorus-containing acid components may be used to include a number of phosphate-forms, such as orthophosphoric acid (H3PO4) (para. 35), but any suitable form of phosphoric acid or a precursor of phosphoric acid may be used, to include phosphorus pentoxide (P2O5) (para. 35).  Radlowski explains that the final product can include P2O5 (para. 62, 63, tables 1, 2 and 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ P2O5 instead of H3PO4, as taught by Radlowski for use in the hydroprocessing catalyst of Feins because Radlowski explains that a number of different phosphorus-containing acid components may be used to fulfill the stabilizing feature of the hydroprocessing catalyst of Feins.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

June 1, 2021